DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendment has been considered and entered for the record. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/20/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 04/29/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 34-55 and 64-67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 7,651,835 (hereafter ‘835). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘835 discloses a method of preserving a heart ex vivo that includes placing a heart in a protective chamber of a portable organ care system, delivering a perfusion fluid to the heart in a pulsatile flow with a pump, the perfusion fluid being at a temperature of between about 25°C. and about 37°C., and at a volume of between about 200 ml/min and about 5 L/min, measuring with a sensor one or more physiologic characteristics of the heart while it is beating, and operating the pump in response to the one or more physiologic characteristics wherein said step of operating the pump includes timing the pulsatile flow so the perfusion fluid enters the heart when the heart is in a diastolic state.
Regarding the organ, ‘835 discloses that the organ in question is a heart (see claim 1) where this is being interpreted as the ex-vivo heart of the instant application.  Regarding the newly added limitation of “synchronizing at least one cycle of the pumping of the perfusion fluid to the ex-vivo heart with an r-wave of the ex-vivo heart”, this is an inherent step within ‘835 as this would be performed during the normal and usual operation of the disclosed organ preservation device.  See MPEP §2112.02 I and In re King.  


Claims 56-63 and 68-69 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,215,867 (hereafter ‘867). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘867 discloses an organ chamber assembly for containing an organ for preservation, the chamber assembly comprising, a housing having a bottom and walls sized for containing the organ, wherein the organ is a heart; an intermediate lid for covering an opening to the housing for substantially enclosing the organ within the housing, the intermediate lid including a frame sized to substantially cover an outer rim of the opening, and a flexible membrane attached to and suspended within the frame, the flexible membrane being configured to allow an operator to manipulate an organ contained within the chamber while still maintaining sterility of the system and the organ, the intermediate lid being coupled to the housing an intermediate lid hinge such that the intermediate lid is independently movable from the housing; and an outer lid independently operable from the intermediate lid for covering, at least partially, the intermediate lid, the outer lid being coupled to at least one of the intermediate lid and the housing an outer lid hinge.  ‘867 further discloses a port including a flexible resealing membrane for being punctured for providing direct contact with an organ contained within the chamber and the first electrode is configured for sensing electrical signals from the heart.  Finally, ‘867 discloses that the signal is an r-wave for the heart and the newly added limitations are drawn to the intended us of the claimed device which does not structurally define the claimed invention over the prior art.  See MPEP §2114. 




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 34-36, 38-39, 42 and 44-69 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hassanein (US 6,046,046 A – hereafter ‘046).
‘046 discloses a system for preserving a harvested organ (Abstract) that includes the following limitations for claim 34:
“A method”: ‘046 discloses a method for preserving an organ (col. 4 lines 6-27).  
“placing an ex-vivo organ in a chamber of an organ care system”: ‘046 discloses placing an organ within an organ preservation system (col. 6 lines 43-50).  
“connecting the ex-vivo organ to a perfusion fluid circuit of the organ care system”: ‘046 discloses connecting the organ to the fluid circuit (col. 6 lines 43-50).  
“initiating a pumping, via the perfusion fluid circuit, of a perfusion fluid to the ex-vivo organ”: ‘046 discloses pumping perfusate through the fluidic circuit (col. 7 lines 38-43).  
“testing the ex-vivo organ or the organ care system”: ‘046 discloses that a controller receives signals from sensors (col. 29 lines 48-57) where this is being interpreted as the testing step.  
“adjusting a property of the organ care system in response to a result of the testing the ex-vivo organ or the organ care system”: ‘046 discloses adjusting a property for the system based of the signal (col. 7 lines 53-60).  
“after adjusting the property of the organ care system in response to the result of the testing the ex-vivo organ or the organ care system, re-testing the ex-vivo organ or the organ care system”: ‘046 discloses monitoring the system (col. 18 line 63 – col. 19 lines 5) where this is being interpreted as re-testing the system.  
Regarding the organ, ‘046 discloses that the organ in question is a heart (col. 6 lines 38-63) where this is being interpreted as the ex-vivo heart of the instant application.  Regarding the newly added limitation of “synchronizing at least one cycle of the pumping of the perfusion fluid to the ex-vivo heart with an r-wave of the ex-vivo heart”, this is an inherent step within ‘046 as this would be performed during the normal and usual operation of the disclosed organ preservation device.  See MPEP §2112.02 I and In re King.  
‘046 discloses a system for preserving a harvested organ (Abstract) that includes the following limitations for claim 48:
“A method”: ‘046 discloses a method for preserving an organ (col. 4 lines 6-27).  
“receiving an ex-vivo organ in a chamber of an organ care system”: ‘046 discloses placing an organ within an organ preservation system (col. 6 lines 43-50).  
 “pumping, via a perfusion fluid circuit of the organ care system, a perfusion fluid to the ex-vivo organ”: ‘046 discloses pumping perfusate through the fluidic circuit (col. 7 lines 38-43).  ‘046 discloses connecting the organ to the fluid circuit (col. 6 lines 43-50).  
“allowing for testing the ex-vivo organ or the organ care system”: ‘046 discloses that a controller receives signals from sensors (col. 29 lines 48-57) where this is being interpreted as the testing step.  
“receiving an adjusting a property of the organ care system in response to a result of the testing the ex-vivo organ or the organ care system”: ‘046 discloses adjusting a property for the system based of the signal (col. 7 lines 53-60).  
“after receiving the adjusting the property of the organ care system in response to the result of the testing the ex-vivo organ or the organ care system, re-testing the ex-vivo organ or the organ care system”: ‘046 discloses monitoring the system (col. 18 line 63 – col. 19 lines 5) where this is being interpreted as re-testing the system.  
Regarding the organ, ‘046 discloses that the organ in question is a heart (col. 6 lines 38-63) where this is being interpreted as the ex-vivo heart of the instant application.  Regarding the newly added limitation of “synchronizing at least one cycle of the pumping of the perfusion fluid to the ex-vivo heart with an r-wave of the ex-vivo heart”, this is an inherent step within ‘046 as this would be performed during the normal and usual operation of the disclosed organ preservation device.  See MPEP §2112.02 I and In re King.  
‘046 discloses an organ preservation system (Abstract) that includes the following limitations for claim 56: 
“a chassis”: ‘046 discloses a cart (cart 140; Fig. 4; i.e. the chassis; col. 14 lines 32-35).  
“a perfusion fluid circuit”: ‘046 discloses a perfusion circuit (circuit 14; Fig. 1; col. 7 lines 3-10).  
“the organ system is configured to”: Regarding the configuration of the organ system, the system of ‘046 is fully capable of being configured to perform the following steps since ‘046 discloses the chassis and fluid circuit with a pump (col. 7 lines 3-10; col. 14 lines 32-35) and an echocardiogram sensor (col. 35 lines 19-30) connected to a computer.  
“synchronize at least one cycle of a pumping of a perfusion fluid through the perfusion fluid circuit, with an r-wave of an ex-vivo heart”: ‘046 discloses pumping perfusate through the fluidic circuit (col. 7 lines 38-43).  ‘046 discloses connecting the organ to the fluid circuit (col. 6 lines 43-50).  ‘046 discloses continuous EKG monitoring that would be fully capable of synchronizing the pumping with an r-wave (col. 35 lines 19-30).  
“receive an adjustment of a property of the organ care system in response to a result of a testing of the ex-vivo heart or  of the organ care system.”: ‘046 discloses adjusting a property for the system based of the signal (col. 7 lines 53-60).  
For claims 57 and 58, ‘046 discloses measuring the oxygen level within the system (col. 29 lines 48-54). 
For claim 59, ‘046 discloses a lid that is fully capable of opening and allowing the organ to be examined by a flexible membrane (col. 11 lines 22-25). 
For claim 60, the device of ‘046 monitors the pressure of the fluid (col. 9 lines 11-16).  
For claim 61, the device of ‘046 is fully capable of maintaining the organ for three days. 
For claim 62, the device of ‘046 is fully capable of pumping the fluid in a retrograde flow direction.  
For claim 63, the device of ‘046 is fully capable of slowing down the retrograde flow and then pumping in the forward direction.  
Regarding claims 64-67, this is an inherent step within ‘046 as this would be performed during the normal and usual operation of the disclosed organ preservation device.  Moreover, the step of having fluid enter the heart in the diastolic state is an inherent step of pumping and filling the heart.  See MPEP §2112.02 I and In re King.  
For claims 68 and 69, this drawn to the intended us of the claimed device which does not structurally define the claimed invention over the prior art.  See MPEP §2114. 
Therefore, ‘046 meets the limitations of claims 34-36, 38-39, 42 and 44-69.  


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 40, 41 and 43 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hassanein (US 6,046,046 A – hereafter ‘046).
For claim 43, ‘046 does not specify the specific procedures (col. 22 lines 37-44), but discloses that the device can be used with other types of surgery.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to employ ‘046 to be used with immunosuppressive treatment, chemotherapy, genetic or irradiation therapy with a reasonable expectation of success.  
For claims 40 and 41, ‘046 discloses preserving and transferring a human compatible organ where this would intrinsically be tested for compatibility with the patient.  The specific type of test would be obvious to one of ordinary skill in the art at the time of the invention as this is an art recognized test for determining if an organ will be accepted by a patient.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to test for the compatibility of the organ with the recipient in order to obtain the predictable result of a successful organ transplant.  

Response to Arguments
Applicant's arguments filed 05/06/2022 have been fully considered but they are not persuasive. With regards to applicant’s argument on page 11, it should be noted that this step would be inherent within ‘046 as this would be performed during the normal and usual operation of the disclosed organ preservation device.  See MPEP §2112.02 I and In re King.  
This also applies the newly submitted claims of 65-69.  
Therefore, the claims stand rejected.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799